Citation Nr: 0529618	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased initial evaluation for the 
service-connected left knee disability, currently evaluated 
as 10 percent disabling based on limitation of motion and 10 
percent disabling based on instability.  

2.  Entitlement to an increased initial evaluation for a 
right knee disability, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to June 
1995.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the RO.  

The Board notes that, in connection with his appeal, the 
veteran requested and was scheduled for a personal hearing 
before a Veterans Law Judge in Washington, D.C.  

He was notified of the time and date of the hearing by mail, 
but he failed to appear and neither furnished an explanation 
for his failure to appear nor requested a postponement or 
another hearing.  

When an appellant fails to appear for a scheduled hearing and 
has not requested a postponement, the case will then be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2004).  



FINDINGS OF FACT

1.  The veteran failed to report without explanation for VA 
medical examination scheduled in conjunction with the claims 
for increase.  

2.  Beginning in June 1998, the service-connected left knee 
disability is not shown to have been productive of more than 
a slight functional loss or instability or recurrent 
subluxation.  

3.  Beginning in June 1998, the service-connected right knee 
disability is not shown to have been productive of more than 
slight functional limitation.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of increased initial 
rating for the service-connected left knee disability based 
on limitation of motion or instability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.655, 
4.7, 4.71 including Diagnostic Codes 5257, 5260, 5261 (2005).  

2.  The criteria for the assignment of an increased initial 
rating for the service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.655, 4.7, 4.71 including Diagnostic Codes 
5260, 5261 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 
3.159(b) (2005).  

In letters dated in June 2002, February 2003, November 2003, 
April 2004, and December 2004, the RO provided notice to the 
veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the March 1999 Statement of the Case and the October 2002, 
January 2004, and November 2004 Supplemental Statements of 
the Case, the RO provided the regulations for increased 
ratings, and thereby informed the veteran of the evidence 
needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran was scheduled for two VA 
examinations, in July and September 2004; however, he did not 
report to either examination.  All identified records have 
been sought, and the Board is not aware of any outstanding 
records.  

Given that this is an appeal based on an original claim, the 
Board will address all of the evidence of record.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  



Background and Analysis

In a May 1997 rating decision, the RO granted service 
connection for a right knee condition and assigned a 
noncompensable evaluation effective on February 6, 1997.  

The RO also granted service connection for a left knee 
condition, and assigned a noncompensable evaluation effective 
on February 6, 1997.  

When first examiner by VA in March 1997, it was noted that 
the veteran had no significant disability of either knee.  

When next examined by VA in June 1998, the veteran complained 
of chronic pain and intermittent stiffness, swelling and 
giving way.  The VA examiner noted that he had occasional 
knee instability.  

The veteran's range of motion was noted to be that of 0 to 
130 degrees for each knee with pain at the extremes of 
movement and with valgus stress of the left knee.  

There was noted to be marked tenderness to palpation of the 
knees.  The x-ray studies were noted to be normal.  The 
diagnosis was that of bilateral chronic patellofemoral 
syndrome with intermittent instability, left more than right.  

In a November 1998 rating decision, the RO increased the 
veteran's left knee evaluation to 10 percent disabling, 
effective on May 8, 1998.  The veteran's right knee 
evaluation was continued at a noncompensable evaluation.  

In October 2002, the RO increased the veteran's right knee 
evaluation to 10 percent disabling, effective on May 8, 1998.  
The veteran was also granted a separate 10 percent evaluation 
based on limitation of motion of the left knee.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2005).  

In July 2004, the veteran was scheduled for a VA examination.  
The veteran failed to report to the examination.  

In an August 2004 letter, the RO advised the veteran that 
failure to report for an examination could have adverse 
consequences in relation to his claim.  

Subsequently, the veteran requested that a VA examination be 
rescheduled for him.  

In September 2004, the veteran was scheduled for another VA 
examination in conjunction with his claim for an increased 
evaluation.  He failed to report to the examination and did 
not supply a reason for his failure to report for the 
examination.  

Additionally, in the November 2004 Supplemental Statement of 
the Case, the veteran was informed of 38 C.F.R. § 3.655.  

As good cause for his failure to appear for the recent 
examination has not been presented in this case, the Board 
notes that a basis has not been presented for the assignment 
of higher initial ratings for the service-connected 
disabilities.  

Prior to the VA examination in June 1998, neither service-
connected disability is shown to have been compensably 
disabling.  

Beginning with that examination, the service-connected left 
knee disability is not shown to be productive of more than 
slight functional loss due to pain or slight instability or 
recurrent subluxation.  

Hence, reviewing the entire evidentiary record in this case, 
the Board finds that higher ratings during the course of the 
appeal may not be assigned.  38 C.F.R. § 3.655.  



ORDER

An increased initial rating for the service-connected left 
knee disability is denied.  

An increased initial rating for the service-connected right 
knee disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


